2019 IL App (3d) 170767

                              Opinion filed September 10, 2019
     ____________________________________________________________________________

                                                 IN THE

                                   APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                   2019

     DOME TAX SERVICES COMPANY,                      )       Appeal from the Circuit Court
                                                     )       of the 12th Judicial Circuit,
            Plaintiff-Appellant,                     )       Will County, Illinois.
                                                     )
            v.                                       )       Appeal No. 3-17-0767
                                                     )       Circuit No. 16-MR-1985
     STEVE WEBER, in His Official Capacity as        )
     the Treasurer of Will County,                   )       The Honorable
                                                     )       John C. Anderson,
            Defendant-Appellee.                      )       Judge, presiding.
     ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court, with opinion.
            Presiding Justice Schmidt and Justice Lytton concurred in the judgment and opinion.

     ____________________________________________________________________________

                                                OPINION

¶1          In December 2012, plaintiff, Dome Tax Services Company (Dome), purchased a property

     in Homer Glen, Illinois, in a tax sale. In January 2015, the property owners filed for Chapter 11

     bankruptcy and, subsequently, filed a motion for declaration of sale in error. The trial court

     entered an agreed order declaring the sale of the property was in error as a result of the

     bankruptcy filing, and Dome received a refund on the amount paid on the certificate of purchase

     and subsequent taxes from defendant Will County Treasurer. In July 2016, Dome filed a
     complaint for declaratory judgment, arguing that the treasurer miscalculated the refund. The

     parties later filed cross-motions for summary judgment. The trial court ruled in favor of the

     treasurer and against Dome, finding that the treasurer properly calculated the refund. Dome

     appeals, and we reverse for a recalculation of the refund.

¶2                                          I. BACKGROUND

¶3          On December 6, 2012, Dome purchased 16424 S. Alberta Court in Homer Glen, Illinois,

     in a tax sale. The purchase included the property’s unpaid 2011 taxes. On September 24, 2013,

     Dome paid the 2012 property taxes and on September 22, 2014, paid the 2013 property taxes.

¶4          On January 8, 2015, the property owners, Paul and Katherine Kirchner, filed for

     bankruptcy under Chapter 11 of the United States Bankruptcy Code. On July 24, the couple filed

     a motion for declaration of sale in error pursuant to section 21-310 of the Property Tax Code (35

     ILCS 200/21-310 (West 2014)). The court entered an agreed order declaring that the sale was in

     error as a result of the bankruptcy filing. On September 17, 2015, defendant, Will County

     Treasurer, issued two checks to Dome refunding the amount paid on the certificate of purchase

     and the subsequent 2012 and 2013 property taxes. The first check was in the amount of

     $78,783.83 and the second check was in the amount of $12,111.21, totaling $90,895.04.

¶5          On July 29, 2016, Dome filed a complaint for declaratory judgment, arguing that the

     treasurer miscalculated the interest on his refund in violation of section 21-315 of the Property

     Tax Code (id. § 21-315) and that it was entitled to an additional $3000 in interest. The treasurer

     filed a motion for summary judgment, alleging that the interest was properly calculated under

     sections 21-315 and 21-320 of the Property Tax Code (id. §§ 21-315, 21-320). The treasurer

     explained that Dome purchased the 2011 property taxes on the Homer Glen property after a bid

     for redemption at a penalty of 1% for six months. Dome then paid the 2012 and 2013 property


                                                      2
     taxes at a statutory rate of 12% for six months of each year. After the court entered the agreed

     order, the treasurer calculated Dome’s refund as the following: the amount paid for the certificate

     of purchase with penalty interest at the rate of 1% per month, or 6% for six months, totaling

     $29,099.15; the amount paid on the 2012 taxes with interest at a rate of 1% per month from the

     purchase date to the date Dome was notified of the bankruptcy, totaling $31,906.16; and the

     amount paid on the 2013 taxes with interest at a rate of 1% per month from the purchase date to

     the date Dome was notified of the bankruptcy, totaling $29,889.74.

¶6          Dome filed a cross-motion for summary judgment, arguing that the treasurer was

     statutorily required to calculate all the interest under the same statutory formula and requested

     that the refund be recalculated. The trial court ruled in favor of the treasurer and against Dome,

     finding that the treasurer properly calculated Dome’s refund in accordance with sections 21-315

     and 21-320. Dome appealed.

¶7                                           II. ANALYSIS

¶8          Dome challenges the trial court’s ruling on the cross-motions for summary judgment. A

     motion for summary judgment should be granted only where there is no genuine issue of

     material fact and the moving party is clearly entitled to judgment as a matter of law. Pielet v.

     Pielet, 2012 IL 112064, ¶ 29. Whether or not such an issue exists is to be determined by the court

     from the pleadings, depositions, affidavits, and exhibits in each case. Schierer v. Sears Roebuck

     & Co., 81 Ill. App. 3d 90, 92 (1980). When parties file cross-motions for summary judgment,

     “they agree that only a question of law is involved and invite the court to decide the issues based

     on the record.” Pielet, 2012 IL 112064, ¶ 28. “However, the mere filing of cross-motions for

     summary judgment does not establish that there is no issue of material fact, nor does it obligate a

     court to render summary judgment.” Id. A trial court’s decision on a motion for summary


                                                     3
       judgment is reviewed de novo. Gaston v. Founders Insurance Co., 365 Ill. App. 3d 303, 314

       (2006). We find that there are no issues of material fact and review the parties’ arguments to

       determine if either party is entitled to judgment as a matter of law.

¶9            Dome argues that the treasurer incorrectly applied two different formulas to calculate the

       interest on the amount it paid on the certificate of purchase and the amount it paid on the

       subsequent taxes. Dome asserts that if one formula was applied to calculate the interest on the

       certificate of purchase under section 21-315, the same formula should be applied to the interest

       on the subsequent taxes paid under section 21-320. The treasurer alleges that section 21-315 and

       section 21-320 provide separate statutory requirements for calculating the interest on the

       certificate of purchase and subsequent taxes, and therefore, he correctly applied two different

       formulas to calculate the interest.

¶ 10          The parties’ issue raises a question of statutory interpretation. The fundamental rule of

       statutory interpretation is to ascertain and give effect to the intent of the legislature. Benzakry v.

       Patel, 2017 IL App (3d) 160162, ¶ 74. The most reliable indicator of that intent is the language

       of the statute itself. Id. In determining the plain meaning of statutory language, a court will

       consider the statute in its entirety, the subject the statute addresses, and the apparent intent of the

       legislature in enacting the statute. Id. If the statutory language is clear and unambiguous, it must

       be applied as written, without resorting to further aids of statutory interpretation. Id. The issue of

       statutory interpretation is reviewed de novo. Id. ¶ 73.

¶ 11          Section 21-315 governs calculation of refunds on a certificate of purchase after a sale in

       error is declared. It states that the tax purchaser is entitled to all costs paid on the certificate of

       purchase that were “posted to the tax judgment, sale, redemption and forfeiture record” with

       interest. 35 ILCS 200/21-315(a), (b) (West 2014). The court must calculate the interest in one of


                                                         4
       two ways: (1) “at the rate of 1% per month from the date of sale to the date of payment” or

       (2) “in an amount equivalent to the penalty interest which would be recorded on a redemption at

       the time of payment pursuant to the order for sale in error.” Id. § 21-315(b). The lesser of the two

       calculated amounts is applied as interest to the refund. Id.

¶ 12          Section 21-320 addresses the calculation of refunds of additional years’ taxes paid after a

       tax sale transferring the property. Id. § 21-320. It states that the amount refunded to the tax

       purchaser must include other taxes paid with interest “under the same terms as interest is

       otherwise payable under Section 21-315.” Id. If applicable, the interest under section 21-320

       must be “calculated at the rate of 1% per month from the date the other taxes were paid and not

       from the date of sale.” Id.

¶ 13          Dome construes the phrase “under the same terms” in section 21-320 to mean that the

       taxes must be paid under the same calculation formula that was applied to the interest it was

       awarded on the certificate of purchase in section 21-315. Dome claims that, based on its

       interpretation, the statute required the treasurer to calculate all the interest using the penalty

       interest formula, which is the second alternative in section 21-315.

¶ 14          Dome’s interpretation misconstrues the statutes. Looking at the plain language of section

       21-320, the phrase “under the same terms as interest is otherwise payable under section 21-315”

       refers to all the provisions in section 21-315 that address the payment of interest, including the

       terms that describe the two alternative methods of calculating interest and the instruction that the

       lesser interest amount reached by the two calculations is to be awarded. The legislature did not

       include any language in either section indicating that the calculation applied under section 21-

       315 must be the same calculation applied under section 21-320. We cannot depart from the plain

       language of the statute and read into it exceptions, limitations, or conditions that conflict with its


                                                         5
       plain language. Petersen v. Wallach, 198 Ill. 2d 439, 446 (2002). Therefore, we find that the

       treasurer may apply either formula—whichever awards the lesser amount—when calculating

       interest on the subsequent taxes under section 21-320.

¶ 15          Dome also claims that the treasurer incorrectly calculated the interest on the subsequent

       taxes from the purchase date to the date plaintiff was notified about the bankruptcy. Dome

       asserts that, under section 21-320, the treasurer must calculate the interest from the purchase date

       to the date of payment. The treasurer argues that Dome has waived this issue because it failed to

       bring the issue before the trial court; he is incorrect. In the plaintiff’s motion for summary

       judgment, Dome states:

                      “But next the Treasurer has also admitted that he is in violation of

                      21-315. That statute provides that the interest award whether it’s

                      the one percent formula or the penalty interest formula is to be

                      calculated from the date of the sale to the date of payment, it says

                      nothing about the date of being notified of the homeowner’s

                      bankruptcy which is a factor which is not contained in the statute

                      nor is there any case law to support such a practice. So, the

                      Defendant has admitted, in his pleading, that he has not followed

                      the statute as he is required to do.”

       There is no waiver.

¶ 16          In the treasurer’s motion for summary judgment, he stated that he calculated Dome’s

       interest on the 2012 and 2013 taxes under the 1% formula from the date of purchase to the date

       plaintiff was notified about the bankruptcy. However, the plain language of section 21-320 states

       that the interest must be calculated up to the date of payment, not the date that Dome was


                                                         6
       notified about the bankruptcy. Furthermore, there is no evidence that the date of payment was the

       same date that Dome was notified of the bankruptcy. In his “sale in error worksheet,” the

       treasurer listed the “Date of Refund” as March 22, 2015. However, the two refund checks issued

       to Dome show the check issuance date as September 17, 2015. Therefore, we find that the trial

       court erred when it ruled in favor of the treasurer and against Dome on the cross-motions for

       summary judgment because the treasurer incorrectly calculated the interest on the 2012 and 2013

       taxes. Accordingly, we reverse and order the treasurer to recalculate of the interest in accordance

       with this order.

¶ 17                                          III. CONCLUSION

¶ 18          The judgment of the circuit court of Will County is reversed with directions.

¶ 19          Reversed with directions.




                                                       7
No. 3-17-0767


Cite as:                 Dome Tax Services Co. v. Weber, 2019 IL App (3d) 170767


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 16-MR-1985;
                         the Hon. John C. Anderson, Judge, presiding.



Attorneys                Mark S. Morthland, of Decatur, for appellant.
for
Appellant:


Attorneys                James W. Glasgow, State’s Attorney, of Joliet (Philip A. Mock,
for                      Assistant State’s Attorney, of counsel), for appellee.
Appellee:




                                        8